Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 6-8, 11-13 and 16-18 is/are rejected under 35 U.S.C. 102(a2) as being anticipated by 3GPP TS 23.558 VO. 1.2. REL. 17 (hereinafter D1).

D1 discloses a method of a user equipment (UE) in a communication system supporting an edge computing service using an edge data network including a first server providing, to the UE, first configuration information for application data traffic and a second server exchanging, with the UE, the application data traffic; a service provisioning response including network identification information related to a list of the first server or the second server in response to transmitting the service provisioning request (Configuration Server responds to an Edge Enabler Client by sending Edge services configuration information, e.g. identification of an Edge Data Network, service area information[for LADN], and the information for establishing a connection to an Edge Enabler Server [e.g. URI, IP address] (see page 20).
transmitting a service provisioning request to a third server providing second configuration information for a connection with a first server (Edge Enabler Client sends a provisioning request to the Edge Configuration Server, wherein the request may include a UE identifier such as GPSI and credentials received during EEC authorization procedure, Application Client Profile information, and a list of 
Per claim 2, D1 discloses the method of claim 1, wherein the network identification information includes list information about the first server or the second server capable of providing a service to the UE (refer to claim 1 rationale), and wherein the list information includes one or more data network access identifiers (DNAIs) related to one or more first servers or one or more second servers (pg. 20, the
Edge Configuration Server determines the Edge Enabler Servers matching Application Client Profiles [or Application Client Profile IDs] if provided in step 1. The Edge Enabler Server also determines other information that needs to be provisioned. [e.g. identification of the Edge Data Network]).
	Per claim 3, D1 discloses the method of claim 1, wherein the first server is an edge enabler server (EES) and the second server is an edge application server (EAS), and wherein the edge data network includes one or more EESs and one or more EASs (see page 12: the Edge Data
Network consists of the Edge Application Server(s) and the Edge Enabler Server: and see page 20: sending Edge services configuration information, e.g. identification of an Edge Data Network).
	Per claim 6, refer to the same rationale as explained in claim 1.
	Per claim 7, refer to the same rationale as explained in claim 2.
	Per claim 8, refer to the same rationale as explained in claim 3.
Per claim 11, refer to the same rationale as explained in claim 1.
	Per claim 12, refer to the same rationale as explained in claim 2.
	Per claim 13, refer to the same rationale as explained in claim 3.
	Per claim 16, refer to the same rationale as explained in claim 1.
	Per claim 17, refer to the same rationale as explained in claim 2.
	Per claim 18, refer to the same rationale as explained in claim 3.

Allowable Subject Matter
Claims 4, 5, 9, 10, 14, 15, 19 and 20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:    It’s interpreted, the prior art of record either singularly or in proper combination fails to teach wherein transmitting, by the EEC, the service provisioning request selecting, based on the one or more DNAIs, the first server or the second server; and connecting, based on the one or more DNAIs, to the first server or the second server and receiving a registration request including information about the EES or the EAS from the one or more EESs over the edge data network.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH E DEAN, JR whose telephone number is (571)270-7116. The examiner can normally be reached Mon-Fri 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOSEPH E DEAN, JR/Primary Examiner, Art Unit 2647